ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 12/17/21 wherein claims 1-39 were canceled; claim 49 was amended; and claims 58-62 were added.
	Note(s):  Claims 40-62 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/17/21 to the rejection of claims 40-57 made by the Examiner under 35 USC 103 and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.  
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

I.	Claims 40-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, 20-27, 29, 32, 38, 42-44, 50, 51, 52, and 53 of copending Application No. 16/228,691 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
  (in combination with ascorbic acid) and methods of using those species for imaging purposes.  The claims differ in that of the copending application are not limited to those encompassed by 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


APPLICANT’S ASSERTIONS
	It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.

II.	Claims 40-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17-20 of copending Application No. 16/745,446 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
 (in combination with ascorbic acid) and imaging thereof.  The claims differ in that those of the copending application are specifically directed to the species 
    PNG
    media_image2.png
    110
    253
    media_image2.png
    Greyscale
whereas the instant invention encompasses other species.  Thus, it would be obvious to the skilled artisan that the inventions disclose overlapping subject matter.

APPLICANT’S ASSERTIONS
	It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.

III.	Claims 40-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,687,571. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
 (in combination with ascorbic acid) and imaging thereof.  The claims differ in that those of the patented invention are specifically directed to the species 
    PNG
    media_image2.png
    110
    253
    media_image2.png
    Greyscale
whereas the instant invention encompasses other species.  
APPLICANT’S ASSERTIONS
It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.

IV.	Claims 40-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,568,978. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
 (in combination with ascorbic acid) and imaging thereof.  The claims differ in that those of the patented invention are specifically directed to the species 
    PNG
    media_image2.png
    110
    253
    media_image2.png
    Greyscale
whereas the instant invention encompasses other species.  
APPLICANT’S ASSERTIONS
It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.

103 Rejection
The 103 rejection over Casebier et al (US Patent No. 7,344,702) is WITHDRAWN because the following arguments were found persuasive.  Applicant’s assertions regarding Casebier et al disclosing stabilizing aids useful in stabilizing metallopharmaceuticals (the instant invention lacks a metal atom; thus, a metallopharmaceutical is not present).  In addition, Applicant is correct that Casebier et al does not render obvious or anticipate the specific ascorbic acid concentration set forth in independent claims 40 and 49.  Furthermore, Applicant is correct in the assertion that Casebier is silent as to the specific pH a set forth in the instant invention.  Thus, for these reasons, the instant invention is distinguished over the teachings of Casebier et al.


COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious compositions and uses thereof as set forth in independent claims 40 and 49.  The closest art is Applicant’s own work which is cited in the double patenting rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 28, 2022